Citation Nr: 0609472	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-31 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death pursuant to the provisions of 38 U.S.C.A. 
§ 1310.

3.  Entitlement to service connection for the cause of the 
veteran's death pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  

4.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.  





REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, E.G., S.B.


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active service from January 1952 to September 
1963 with a prior period of service of 1 year, 7 months, and 
22 days.  He died in October 2002, and the appellant is his 
surviving spouse.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The RO denied entitlement to service 
connection for the cause of the veteran's death, DIC pursuant 
to the provisions of 38 U.S.C.A. § 1318, and accrued 
benefits.  

The appellant was afforded a Travel Board hearing in 
Muskogee, Oklahoma, before a Veterans Law Judge in April 
2004.  In October 2004, the Board remanded the appellant's 
claim.  Since that time, the Veterans Law Judge who conducted 
the appellant's hearing is no longer employed by the Board.  
A letter was sent to the appellant in November 2005 asking if 
she wished to have another hearing with a different Veterans 
Law Judge, but the appellant did not respond to the letter.  

The issue of service connection for the cause of the 
veteran's death pursuant to the provisions of 38 U.S.C.A. 
§ 1151 is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of the veteran's death, he had no pending 
claims for entitlement to any VA benefits.

2.  The veteran died in October 2002; the immediate cause of 
death was profound hypotension/asystole due to or as a 
consequence of presumed sepsis due to or as a consequence of 
S/P [status post] CABG [coronary artery bypass 
graft]/coronary artery disease.  

3.  At the time of the veteran's death, service connection 
was in effect for two disabilities: bilateral hearing loss, 
rated as 90 percent disabling, and tinnitus, rated as 
noncompensably disabling.  

4.  The veteran's service-connected bilateral hearing loss 
and tinnitus did not cause or contribute to cause the 
veteran's death.

5.  The veteran's hypotension/asystole, presumed sepsis, and 
coronary artery disease did not have their onset in active 
service and were not the result of any disease, injury or 
other incident in service.  

6.  The veteran's TDIU rating was not continuously rated for 
a period of 10 or more years immediately preceding the 
veteran's death on October 23, 2002; nor does the evidence 
show that the veteran would have met the statutory duration 
requirements but for clear and unmistakable error (CUE) in a 
previous decision.


CONCLUSIONS OF LAW

1.  Entitlement to accrued benefits is denied.  38 U.S.C.A. § 
5121 (West 2002 & Supp. 2005); 38 C.F.R. § 3.1000 (2005).

2.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2005).

3.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C. § 1318 have not been met.  38 
U.S.C.A. §§ 1318, 5109A, 5110(a)-(b), 7111 (West 2002); 38 
C.F.R. §§ 3.22, 3.105(a), 3.159, 3.400(o), 20.1106, 20.1403 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Although there was a VCAA letter sent to the 
appellant prior to the initial AOJ decision, the letter did 
not meet the notification requirements of the VCAA.  
Nevertheless, during the course of this appeal, the RO did 
provide the appellant with a letter which met the 
notification requirements of the VCAA, including a letter 
dated in April 2005, prior to readjudicating his claim in a 
supplemental statement of the case (SSOC).  Therefore, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
claims were readjudicated in SSOCs provided to the appellant.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and numerous pages 
of argument over the years in support of his claims.  
Therefore, with respect to the timing requirement for the 
VCAA notice, the Board concludes that to decide this appeal 
would not be prejudicial to the claimant.

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the appellant before the transfer and 
certification of the case to the Board following the first 
Board remand at a time when development of the evidentiary 
record was actively proceeding.  The appellant had ample time 
in which to respond to the notice letter.  Viewed in context, 
the furnishing of the VCAA notice after the decision that led 
to the appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005).  The appellant has had a "meaningful 
opportunity to participate effectively" in the processing of 
his claim.  Id., at 120-21.  The Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the appellant.  Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506 (U.S. Vet. App. March 3, 2006).

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the appellant in a February 
2003 VCAA letter about the information and evidence that is 
necessary to substantiate the claim for service connection 
for the cause of the veteran's death.  Specifically, the 
letter stated that to support the claim for service 
connection for the cause of the veteran's death, the evidence 
must show the following three things:

The cause of death.  

An injury, disease, or event in service.

A relationship between the cause of death and the 
injury, disease, or event in service.  
	
A letter in April 2005 informed the appellant of the 
requirements to support her claim for DIC benefits pursuant 
to 38 U.S.C.A. § 1318.  Specifically, the letter stated that 
the evidence must show:
 The veteran died from a non service-related injury 
or disease and was receiving, or was entitled to 
receive, VA compensation for service-connected 
disability that was rated as totally disabling:

for at least 10 years immediately before death, or 
since the veteran's release from active duty and 
for at least five years immediately preceding 
death, or for at least one year before death if the 
veteran was a former prisoner of war who died after 
September 30, 1999.  

The letter informed the appellant of the requirements to 
support her claim for accrued benefits, saying that the 
evidence must show:

Benefits were due the claimant based on existing 
ratings, or decisions, or evidence in VA's 
possession at the time of death; but, the benefits 
were not paid before the claimant's death.   

In addition, the RO informed the appellant in the February 
2003 letter about the information and evidence that VA would 
seek to provide including obtaining evidence kept by VA and 
any other federal government agency; requesting private 
treatment records if the appellant completed a release form; 
and obtaining medical records from a VA facility if the 
appellant provided the location and dates of treatment.  

The RO also informed the appellant about the information and 
evidence she was expected to provide.  Specifically, the RO 
told the appellant that she should complete a VA Form 21-4142 
for each provider the veteran had seen, and to provide the 
name, address, and dates of treatment, for any VA provider 
the veteran had seen.  

Although the VCAA notice letter that was provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In this regard, the RO has informed 
the appellant in the rating decisions, statement of the case 
(SOC), and SSOCs of the reasons for the denial of his claim 
and, in so doing, informed him of the evidence that was 
needed to substantiate those claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the appellant also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
appellant's claim.  As noted in the Introduction to this 
decision, the appellant also was afforded the opportunity to 
provide additional testimony at the hearing before the Board.  
VA has also assisted the appellant and his representative 
throughout the course of this appeal by providing them with 
an SOC and SSOC which informed them of the laws and 
regulations relevant to the appellant's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

Background

At the time of the veteran's death, he was service-connected 
for bilateral hearing loss, rated as 90 percent disabling, 
and tinnitus, rated as noncompensably disabling.  

Service medical records do not show any treatment for any 
cardiovascular disorders.  

A December 1982 Social Security Administration (SSA) decision 
stated that the veteran was able to work.
 
A letter dated March 1985 states that the RO had received 
information from SSA that the veteran's wife was receiving 
SSA payments.  

The veteran underwent surgery in November 1987 for a right 
tympanomastoidectomy for his chronic otitis media and right 
cholesteatoma.  Nowhere in the operation report is it 
asserted that the veteran underwent the operation because of 
his hearing loss.  

The veteran was afforded a VA audiological examination in 
January 1988.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
90
85
95
110
LEFT
70
65
75
85

The average for the four frequencies was 95 for the right 
ear, and 74 for the left ear.  Speech audiometry revealed 
speech recognition ability of 78 percent for the right ear, 
and 86 percent for the left ear using the CNC test.  The 
three-frequency average (for 500, 1000, and 2000) was 83 for 
the right ear, and 62 for the left ear.  The speech 
recognition test was 80 for the right ear, and 55 for the 
left ear.  

In a March 1988 rating decision, the RO denied an increased 
rating from 40 percent for bilateral hearing loss.  It was 
noted that the veteran underwent a right tympanomastoidectomy 
without problems in November 1987.  Diagnoses were chronic 
otitis media and cholesteatoma on the right.  

In a March 1993 statement, the veteran asserted that he could 
not hear anything.  

The veteran underwent a VA audiological examination in April 
1993.  No findings were made regarding the veteran's 
employment status.  

In a May 1993 rating decision, the veteran was granted an 
increased rating to 90 percent for his bilateral hearing 
loss, effective March 10, 1993.  This grant was based on a VA 
examination dated April 1993.  

The veteran submitted a claim for a total disability rating 
based on individual unemployability(TDIU) on June 9, 1993.  
He stated that the last time he worked full-time was 5-6 
years ago.  

In a February 1994 rating decision, the veteran was granted a 
total disability rating based on individual unemployability 
(TDIU), effective June 9, 1993.  

VA treatment records were submitted from 1998 to 2002.  

The veteran died in October 2002 due to profound 
hypotension/asystole due to or as a consequence of presumed 
sepsis due to or as a consequence of S/P [status post] CABG 
[coronary artery bypass graft]/coronary artery disease.

In the October 2003 substantive appeal, the appellant 
asserted that the veteran's period of 9 years and 7.5 months 
during which he was rated 100 percent disabled should be 
rounded to a period of 10 years.  

The appellant testified at a hearing in April 2004.  The 
appellant contended that the veteran developed depression as 
a result of his hearing loss.  She alleged that the 1987 
rating was clear and unmistakable error because the RO said 
that the surgery in 1987 was not for a service-connected 
condition.  Reference was made to a letter from Social 
Security that the veteran was entitled to disability from his 
hearing loss back in 1975.  

The Board remanded the appellant's claim in October 2004 in 
part to obtain the private terminal treatment records from 
St. John's Medical Center, and to determine when the veteran 
began receiving SSA benefits.  The AMC sent the appellant a 
letter in November 2004 asking that the appellant complete a 
consent form for St. John's records and to determine when the 
veteran began receiving SSA benefits, but the appellant did 
not respond.  

Analysis

Entitlement to accrued benefits.

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his or her lawful 
surviving spouse may be paid periodic monetary benefits to 
which he or she was entitled at the time of death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when the veteran died.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2005).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits. 38 C.F.R. § 3.1000(c) (2005); see 38 C.F.R. § 
3.152(b).  However, applicable law and VA regulations further 
stipulate that for claims filed for death benefits, a 
specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.152(a) (2005).
In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 90 (1998),  the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) concluded 
that for a surviving spouse to be entitled to accrued 
benefits, "the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision."  The Federal 
Circuit noted that this conclusion comported with the 
decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 
1996), cert. denied, 117 S. Ct. 2478 (1997), which stated 
that a consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application.  Jones, 136 F.3d at 1300.  

The evidence shows that the veteran died in October 2002, but 
that there were no claims pending at the time of his death.  
Thus, although the appellant asserted at her hearing that the 
veteran was entitled to service connection for depression, 
and a tympanomastoidectomy, both as secondary to the 
veteran's service-connected hearing loss, the veteran had not 
raised these claims at the time of his death.  Accordingly, 
as the veteran did not have claims pending at the time of his 
death, pursuant to Jones, the appellant's claim must be 
denied.  

Entitlement to service connection for the cause of the 
veteran's death
pursuant to the provisions of 38 U.S.C.A. § 1310

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (a) (2005).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312 (b) (2005).  

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(c)(1) (2005).  

Service-connected diseases involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312 (c)(3) (2005).  

The law provides that service connection will be granted for 
a disability if it is shown that the disability resulted from 
an injury suffered or disease contracted in line of duty, or 
from aggravation in line of duty of a preexisting injury or 
disease.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  Certain diseases are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran was service-connected for hearing loss, rated as 
90 percent disabling, and tinnitus, rated as noncompensably 
disabling at the time he died in October 2002.  Neither the 
veteran's hearing loss or tinnitus were listed as causes of 
death such that they could be considered primary causes of 
death.  Furthermore, the evidence simply does not show that 
the veteran's hearing loss or tinnitus contributed 
substantially or materially to cause his death pursuant to 
38 C.F.R. § 3.312 (c)(1).  

Furthermore, the evidence does not show that the veteran 
developed hypotension, sepsis, or coronary artery disease 
(the causes of death) in service.  The appellant's claim was 
remanded by the Board in part to obtain the veteran's 
terminal treatment records from St. John's Medical Center.  
However, the appellant did not respond to the November 2004 
letter requesting that she complete a release form for said 
medical center.  Accordingly, the claim must be adjudicated 
based on the evidence in the claims file.  

In conclusion, the preponderance of evidence is against a 
finding that the cause of the veteran's death was related to 
his active duty service or to a disease or injury incurred in 
service.  It follows that the provisions of 38 U.S.C.A. § 
5107(b) are not applicable, and the appellant's claim of 
service connection for the cause of the veteran's death must 
be denied.

Regarding the issue of service connection for the cause of 
the veteran's death pursuant to the provisions of 38 U.S.C.A. 
§ 1151, this is a separate issue from the issue of service 
connection for the cause of the veteran's death, and will be 
addressed in greater detail in the REMAND portion of this 
document.  



Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318.

Where service connection for the cause of death is not shown, 
a surviving spouse of a "deceased veteran" may still be 
entitled to receive DIC benefits pursuant to 38 U.S.C.A. § 
1318(a) (West 2002) in the same manner as if the death were 
service-connected.  A "deceased veteran" for purposes of 
this provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disability rated totally 
disabling if the service-connected disability was either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  The total rating may be 
schedular or based on unemployability.  38 U.S.C.A. § 1318(b) 
(West 2002); 38 C.F.R. § 3.22 (2005).  The critical element 
that must be satisfied to establish benefits under 38 C.F.R. 
§ 1318 is that the veteran have been in receipt of 
compensation based on service-connected disability rated 100 
percent disabling for a period of 10 years immediately before 
death.

For purposes of 38 C.F.R. § 3.22, "entitled to receive" can 
mean that, at the time of death, the veteran had service-
connected disability rated totally disabling by VA but was 
not receiving compensation because the veteran had applied 
for compensation but had not received total disability 
compensation due solely to clear and unmistakable error (CUE) 
in a VA decision concerning the issue of service connection, 
disability evaluation, or effective date.  38 C.F.R. 
§ 3.22(b)(3) (2005).  

At the time of the veteran's death, the veteran had 
established service connection for bilateral hearing loss, 
rated as 90 percent disabling, and tinnitus, rated as 
noncompensably disabling.  He had been in receipt of a TDIU 
rating since June 1993.  Since the veteran died in October 
2002, he had only been in receipt of compensation based on 
service-connected disability rated 100 percent disabling for 
9 years, 4 months, and 15 days, when he died.  Thus, he did 
not satisfy the requirement that a service-connected 
disability or disabilities be rated as 100 percent disabling 
for a period of 10 years immediately before his death.  
Although the appellant argued in her substantive appeal that 
the veteran's period of over 9 years should be rounded to 10 
years, there is no provision in the VA law and regulations 
that allows for that.  

As a general rule, the issues involved in a survivor's claim 
for death benefits will be decided without regard to any 
prior disposition of those issues during the veteran's 
lifetime.  A claim for benefits under 38 C.F.R. § 1318 is a 
specific exception.  See 38 C.F.R. § 20.1106 (2005).

The adjudication of claims for benefits pursuant to 38 
U.S.C.A. § 1318 has been complicated in recent years by 
conflicting judicial interpretations and by consequent 
changes in VA regulations.

A number of decisions by the United States Court of Appeals 
for Veterans Claims (Court) interpreting 38 U.S.C.A. § 
1318(b) have found that a surviving spouse was entitled to 
demonstrate that, for purposes of this section, the veteran 
hypothetically would have been entitled to a different 
decision on a service-connected-related issue, based on 
evidence in the claims file or in VA custody at the time of 
his/her death and under the law then applicable or 
subsequently made retroactively applicable.  See, e.g., Green 
v. Brown, 10 Vet. App. 111, 118-19 (1997); Cole v. West, 13 
Vet. App. 268, 278 (1999).

In response to such Court decisions, VA in January 2000 
amended 38 C.F.R. § 3.22, the regulation implementing § 1318, 
to restrict the award of DIC benefits to cases in which the 
veteran, during his or her lifetime, had established the 
right to receive total service-connected disability 
compensation for the period of time required by § 1318, or 
would have established such right but for clear and 
unmistakable error (CUE) in the adjudication of a prior claim 
or claims.  See 65 Fed. Reg. 3,388 (Jan. 21, 2000).  The 
regulation, as amended, specifically prohibits "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.

Subsequently, National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) (NOVA II), addressed a challenge to the validity 
of 38 C.F.R. § 3.22 as amended January 21, 2000.  The Federal 
Circuit held, in part, that 38 C.F.R. § 3.22 as amended was 
not invalid insofar as it precluded "hypothetical 
entitlement" as an additional basis for establishing 
eligibility under 38 U.S.C.A. § 1318.  As such, VA has now 
delineated that "hypothetical entitlement" is not a viable 
concept under either 38 U.S.C.A. §§ 1311(a)(2) or 1318, 
regardless of when the claim was filed.  The NOVA II decision 
would appear to end the debate about whether "hypothetical 
entitlement" is allowed under 38 U.S.C.A. § 1318.  However, 
in a recent decision, the Court held that "hypothetical 
entitlement" to DIC benefits under 38 U.S.C.A. § 1318 is 
allowed for claims filed prior to January 21, 2000, i.e., the 
date of the VA regulation prohibiting "hypothetical 
entitlement."  Rodriguez v. Nicholson, 19 Vet. App. 275 
(2005).  Since the appellant's claim was filed in January 
2003, her claim will not be considered on the basis of 
whether "hypothetical entitlement" is warranted.  

Even though the appellant is not entitled to have her claim 
considered based on whether "hypothetical entitlement" is 
warranted, she argues that the veteran was "entitled to 
receive" compensation rated by VA as totally disabling for 
more than 10 years prior to the veteran's death but for CUE 
in a VA decision.  38 C.F.R. § 3.22(b)(3) (2005).  She 
asserts that the veteran should have been rated totally 
disabled prior to June 1993.  Since the veteran died in 
October 2002, for him to have been entitled to compensation 
for service-connected disability rated as totally disabling 
for 10 or more years immediately preceding death, he would 
have to have been rated totally disabled no later than 
October 1992.  

In regard to the question of whether such requirements would 
have been met but for CUE in a previous decision, the Board 
notes that CUE is a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  See 
38 C.F.R. §§ 3.105(a), 20.1403(a) (2005); see also Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  CUE is not a disagreement as 
to how the facts were weighed or evaluated.  38 C.F.R. § 
20.1403(d) (2005).

In advance of her argument, the appellant contends that March 
10, 1993, was not the appropriate effective date for the 90 
percent rating for the veteran's service-connected hearing 
loss, and that the veteran should have been assigned an 
effective date retroactive to 1987, when the veteran 
underwent a right tympanomastoid-ectomy at a VA hospital.  
She also contends that the June 9, 1993, effective date 
assigned for the veteran's TDIU rating was not appropriate.  

The effective date for the award of an increased rating is 
generally the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(o)(1) (2005).  If, however, 
the claim is filed within one year of the date that the 
evidence shows that an increase in disability has occurred, 
the earliest date as of which an increase is factually 
ascertainable is used; otherwise, date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2005).  The effective date for a TDIU is 
governed by the increased rating provisions.  Servello v. 
Derwinski, 3 Vet. App. 196 (1992); Wood v. Derwinski, 1 Vet. 
App. 367 (1991).  The foregoing statutes and regulations were 
extant at the time the veteran filed his increased rating and 
TDIU claims in 1993 as well as at the time the RO awarded an 
increased rating for bilateral hearing loss later that year, 
and at the time the RO awarded a TDIU in 1994.  

On March 10, 1993, the RO received the veteran's claim for an 
increased rating for his hearing loss.  In a May 1993 rating 
decision, the RO granted an increased rating to 90 percent 
effective March 10, 1993, date of claim.  The RO granted the 
increased evaluation based on a VA examination in April 1993, 
which showed that the veteran had met the applicable 
criteria.  In the context of 38 U.S.C.A. § 5110(b)(2) (West 
2002) [formerly 38 U.S.C. § 3010(b)(2) (1998)], the term 
"earliest ascertainable date" means the date on which 
sufficient evidence existed to prove that a disability had 
increased.  Wood, 1 Vet.App. 367.  The earliest date as of 
which it was factually ascertainable that an increase in 
disability occurred warranting a 90 percent rating for the 
service-connected hearing loss was not until the April 8, 
1993, VA examination.  As there is no evidence on file prior 
to that time showing the veteran was entitled to a 90 percent 
rating, the veteran is not entitled to an earlier effective 
date pursuant to 38 C.F.R. § 3.400(o)(2).  Accordingly, the 
Board finds no error in the effective date assigned by the RO 
in the May 1993 rating decision.  Therefore, the evidence 
does not show that the veteran would have met the statutory 
duration requirements under the provisions of 38 U.S.C.A. § 
1318 but for CUE in the May 1993 rating decision.  

Next, the Board will consider the appellant's contention that 
the veteran should have been assigned an effective date 
retroactive to 1987, when he underwent a right 
tympanomastoidectomy at a VA hospital.  The Board initially 
notes that the appellant has made only a general, nonspecific 
claim of CUE.  Simply to claim CUE on the basis that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Fugo, 6 Vet. App. at 43-44; Crippen v. Brown, 9 Vet. App. 412 
(1996).  Therefore, the Board finds that the appellant's 
arguments are insufficient to raise a CUE claim.  See 
Shockley v. West, 11 Vet. App. 208, 213-14 (1998).  Even 
assuming arguendo that a valid CUE claim had been raised, the 
RO's March 1988 rating decision, which denied an increased 
rating for hearing loss from 40 percent, does not constitute 
CUE.  

The Board points out that effective December 18, 1987 (see 52 
Fed. Reg. 44119 (Nov. 18, 1987), the regulations for rating 
hearing loss changed.  As the veteran filed his claim for an 
increased rating on November 19, 1987, both the old and new 
audiological criteria were considered in the March 1988 
rating decision.  The RO based its decision on a January 1988 
VA examination which showed hearing loss ratable at 40 
percent under both the old and new regulations.  

To the extent that the appellant is claiming CUE based on the 
denial of paragraph 30 benefits for the tympanomastoidectomy 
that the veteran underwent in November 1987, the RO denied 
this claim in the March 1988 rating decision because the 
veteran underwent the surgery for otititis media and a 
cholesteatoma in the right ear.  The RO specifically 
determined that the veteran was not treated for a service-
connected disability, and that the veteran was not service-
connected for otitis media or a cholesteatoma which were the 
reasons for the operation.  The veteran did not appeal the 
March 1988 rating decision and did not ever pursue claims of 
service connection for otitis media or a cholesteatoma.  
Accordingly, the Board finds no error in the RO's March 1988 
rating decision, denying an increased rating for hearing loss 
from 40 percent and denying paragraph 30 benefits.    

The appellant also asserts that the June 9, 1993, effective 
date assigned to the veteran's TDIU rating was not 
appropriate.  She contends that a TDIU should have been 
assigned beginning in 1987, when the veteran underwent a 
tympanomastoidectomy.  The laws and regulations regarding 
total disability ratings based on individual unemployability 
in existence at the time of the veteran's claim for a TDIU 
were as follows:

A TDIU due to a service-connected disability may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow substantially 
gainful occupation as a result of service-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1992).  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(1992).  The regulations further provide that if there is 
only one such disability, it must be rated at 60 percent or 
more; and if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

To the extent that the appellant is claiming that the 
February 1994 rating decision contained CUE in not assigning 
an effective date earlier than June 9, 1993, the RO assigned 
that date because that was the date that the veteran filed 
his claim for a TDIU.  Even if an effective date of March 10, 
1993 (date veteran received his 90 percent rating for hearing 
loss) had been assigned, this effective date would still be 
less than 10 years from the date of the veteran's death in 
October 2002.  Although an effective date of March 10, 1993, 
would get the appellant closer to the 10 year requirement, 
there is no provision in the VA laws and regulations which 
allows for rounding this number to 10 years.  

Furthermore, it was not "factually ascertainable" that the 
veteran was unable to obtain and maintain any form of gainful 
employment because of his bilateral hearing loss one year 
prior to June 9, 1993, or even one year prior to March 10, 
1993.  Although a letter was sent to the appellant in 
November 2004 asking that she identify when the veteran began 
receiving Social Security Administration (SSA) records, she 
did not respond to the letter.  As the Court has noted, the 
duty to assist is not always a one-way street.  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  Even though the 
veteran indicated on a January 1988 Financial Status Report 
(FSR) that he was receiving Social Security income, there is 
no indication that he was receiving disability benefits 
rather than retirement benefits.  It is pointed out that the 
veteran was 61 years old at that time, and a December 1982 
SSA decision had determined that the veteran was able to 
work.  Furthermore, in the veteran's June 1993 TDIU 
application, he indicated that was not receiving and did not 
expect to be receiving disability retirement benefits.  He 
stated that he had last worked full-time 5-6 years ago, and 
that even though he was not earning money, he had his own 
office and was working as a real-estate broker.  Accordingly, 
the Board finds no error in the effective date assigned for 
the veteran's TDIU in the February 1994 rating decision.  
Therefore, the Board finds that the evidence does not show 
that the veteran would have met the statutory duration 
requirements under the provisions of 38 U.S.C.A. § 1318 but 
for CUE in a previous decision.

In addition to the claims that there was CUE in the effective 
dates assigned for the veteran's hearing loss and his TDIU, 
the appellant further contends that the veteran was entitled 
to service connection for a tympanomastoidectomy related to 
the veteran's service-connected hearing loss.  The appellant 
has not made a specific argument as to what rating decision 
contained CUE in not granting the veteran service connection.  
To the degree that she is making a claim for accrued 
benefits, as pointed out in the discussion above, the veteran 
did not have any claims pending at the time of his death, so 
she is not entitled to pursue a separate claim of service 
connection for the veteran.  

The appellant also contends that the veteran was entitled to 
a compensable evaluation for his tinnitus.  However, she does 
not cite to a specific rating decision that declined to 
assign a higher rating.  

In the present case, the Board must find that the appellant 
is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  
Although the veteran's death was not the result of his own 
willful misconduct, at the time of his death he was not in 
receipt of compensation for a service-connected disability 
that had been rated totally disabling for 10 years 
immediately preceding death.  He had been in receipt of a 
TDIU but only for 9 years, 4 months, and 15 days.  
Furthermore, he had not been in receipt of a service-
connected disability that had been rated totally disabling 
for a period of not less than 5 years from the date of 
discharge or other release from active duty.  

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine is not 
applicable. 38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to accrued benefits is denied.

Entitlement to service connection for the cause of the 
veteran's death pursuant to 38 U.S.C.A. § 1310 is denied.  

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.  


REMAND

Regarding the issue of service connection for the cause of 
the veteran's death pursuant to the provisions of 38 U.S.C.A. 
§ 1151, this is a separate issue from the issue of service 
connection for the cause of the veteran's death pursuant to 
38 U.S.C.A. § 1310, which was addressed in the discussion 
above.  It is pointed out that the 1151 issue must be 
adjudicated in the first instance.  

When the appellant's claim was remanded, it was remanded 
specifically so that the appellant could be advised of the 
evidence and information necessary to substantiate the claim 
for benefits for the cause of the veteran's death pursuant to 
the provisions of 38 U.S.C.A. § 1151.  Although VCAA letters 
were sent to the appellant in November 2004 and April 2005, 
these letters did not inform the appellant of the evidence 
and information necessary to substantiate the claim for 
benefits for the cause of the veteran's death pursuant to the 
provisions of 38 U.S.C.A. § 1151.  Therefore, pursuant to 
Stegall v. West, 11 Vet. App. 268 (1998), the appellant's 
claim should be remanded so that this can be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent a VCAA 
letter, which explains the relevant 
portions of the Veterans Claims Assistance 
Act of 2000 (VCAA) and its implementing 
regulations. See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159.  The appellant and his 
representative must be notified of any 
information and medical or lay evidence 
that is necessary to substantiate the 
claim of service connection for the cause 
of the veteran's death pursuant to 
38 U.S.C.A. § 1151, which information and 
evidence, if any, the claimant is required 
to provide to VA, and which information 
and evidence, VA is required to provide.  
The appellant should also be requested to 
provide any evidence in her possession 
that pertains to her claim.  

2.  Adjudicate the issue of service 
connection for the cause of the veteran's 
death pursuant to 38 U.S.C.A. § 1151.  If 
the appellant responds with a timely 
notice of disagreement (NOD), issue a 
Statement of the Case concerning said 
issue.  If, and only if, the appellant 
completes her appeal by filing a timely 
substantive appeal on the aforementioned 
issue should this claim be returned to the 
Board.  See 38 U.S.C.A. § 7105 (West 
2002).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


